DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on February 12, 2021.
Claims 1, 2, and 4 have been amended and are hereby entered.
Claims 1 – 5, 11 – 15, 17 and 19 – 20 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 11, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP2009291754 as evidenced by the previously provided machine translation) in view of Wizani (US5676795).
As per claims 1, 3, and 5 Nishida teaches:
A nanofiber, with an average fiber diameter of 50 to 800 nm, comprising cellulose acylate having a degree of substitution between 2.75 and 2.95, where the acyl group is an acetyl group (Page 2, Paragraph 9: “A harmful substance removing material comprising a carrier composed of fibers, wherein the fiber diameter is 10 nm or more and 1 µm or less.” And Page 2, Paragraph 17: “Among the main group of materials… cellulose acylate fibers are desirable…. The total acyl group substitution degree is preferably 2.0 to 
Nishida does not teach:
Wherein the hemicellulose amount of the cellulose acylate is 0.1 to 3.0% by mass
Wizani teaches a method of producing viscose pulp from lignocelluloses, which includes a step to prehydrolyze hemicelluloses (Abstract). Wizani further teaches:
Wherein a hemicellulose amount of the cellulose acylate is 0.1 to 3.0% by mass (Column 1, Lines 37 – 41: “Viscose pulps that are to be used for cellulose acetate, nitrocellulose or other derivatives must have a substantially higher alpha content, i.e. an alpha content of at least 94 to 98 and less than 1.5% of hemicellulose.” 
It would have been obvious to one of ordinary skill in the art to have processed the cellulosic precursors of Nishida to reduce the amount of hemicellulose, such as within the claimed mass range, as in a procedure such as that taught by Wizani. One of ordinary skill in the art would have been motivated because Wizani teaches that cellluloses with less than 1.5% of hemicellulose are necessary or known in the art as being predictably suitable for viscose pulps that are to be used for cellulose acetate (Column 1, Lines 37 – 41).
As per claims 11, 13, and 15, the prior art combination appears silent with respect to the property of viscosity when dissolved. However, since the prior art combination teaches nanofibers substituted within the claimed range, the same structure as disclosed by the Applicant, one of ordinary skill would reasonably expect if the same nanofibers were dissolved as claimed, the nanofibers would behave similarly as claimed, thereby resulting in a viscosity which would naturally flow from the nanofibers of the prior art.   Applicant bears responsibility for proving 
As per claims 17, 19 and 20 Nishida teaches
A nonwoven fabric comprising the nanofiber used for a medical filter (Page 4, Paragraph 14: “The harmful substance removing material of the present invention can be applied to filters… an antibacterial filter…” Examples 1 and 2 teach that the cellulose acetate is formulated as nonwoven fabrics.) 

Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP2009291754) and Wizani (US5676795) as applied to claims 1, 3, 5, 11, 13, 15, 17, 19 and 20 above, and further in view of Shiramizu (US20120328877A1).
As per claims 2 and 4, the prior art combination teaches all the limitations of claim 1. The prior art combination further teaches electrospun nanofibers with diameters between 10 nm and 1 micron which are suitable for use in filters (Abstract). These fibers are used as carrier fibers that provide strength and dimensional stability to the filter (Page 2, Paragraph 18). The prior art combination  does not appear to teach the electrospun nanofibers have:
A proportion of an average fiber length with respect to an average fiber diameter of 1,000 – 20,000 and
An average fiber length of 500µm – 5 mm
Shiramizu teaches cellulose nanofibers (Abstract), wherein the fibers can be used as reinforcing material ([0005]). Shiramizu teaches that in order to obtain a sufficient reinforcing effect, the aspect ratio of the cellulose nanofibers, defined as the ratio between the average fiber length to the average fiber diameter, is 20 to 10,000 ([0013]). Shiramizu teaches that the average 
It would have been obvious to one of ordinary skill before the effective filing date of the application to provide the fibers of the prior art combination with the claimed aspect ratio and average fiber length as taught by Shiramizu because Shiramizu teaches that these aspect ratios and lengths predictably provide a sufficient reinforcing effect ([0013]).\
As per claims 12 and 14, the prior art combination appears silent with respect to the property of viscosity when dissolved. However, since the prior art combination teaches nanofibers substituted within the claimed range, the same structure as disclosed by the Applicant, one of ordinary skill would reasonably expect if the same nanofibers were dissolved as claimed, the nanofibers would behave similarly as claimed, thereby resulting in a viscosity which would naturally flow from the nanofibers of the prior art.   Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112. 

Response to Amendments
Applicant’s amendments to the claims, filed February 12, 2021, caused the withdrawal of the rejection of claim 1 – 5, 11- 15, 17 and 19 – 20 under 35 U.S.C. §112(b) as set forth in the office action mailed November 12, 2020.
Applicant’s amendments to the claims, filed February 12, 2021, caused the withdrawal of the rejection of claims 2, 4, 12, and 14 under U.S.C. 103 as obvious over Nishida, Wizani and Bracewell as set forth in the office action mailed November 12, 2020.
Response to Arguments
Applicant's arguments filed February 12, 2021, with respect to claims 1, 3, 5, 11, 13, 15, 17, 19 and 20 have been fully considered but they are not persuasive.
Applicant argues that the nonwoven fabric of the present invention is a selected range in which, with respect to the range of the degree of substitution described in Nishida, a range in which no specific example exists and which is not described as a preferable range. Examiner respectfully disagrees. The invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).In Page 2, Paragraph 7, Nishida clearly teaches that the total acyl group substitution degree is preferably 2.0 to 3.0. 
Additionally, Applicant argues that cellulose acylates having a degree of substitution within the claimed range have excellent uniformity in fiber diameter and satisfactory nonwoven external appearance. Examiner respectfully disagrees. The comparative Examples provided in the instant specification, which correspond to Nishida, only show that fibers outside of the claimed range and not relied upon in the Rejection do not have these properties, and not that the fibers of Nishida within the claimed range would not have these properties. Based on the data shown in the table, it appears that the properties predictably improve as the degree of substitution increases. While Nishida teaches the benefits of cellulose with the claimed substitution for high collection efficiency, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicant’s arguments with respect to claims 2, 4, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789